Citation Nr: 0627884	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder as secondary to prostate cancer.  

2.  Entitlement to an increased initial rating for status 
post radical retropubic prostatectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2005.  A 
transcript of the hearing is in the claims file.  

The issue of entitlement to an increased initial rating for 
status post radical retropubic prostatectomy is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The veteran's depressive disorder is the result of service-
connected status post radical retropubic prostatectomy.  


CONCLUSION OF LAW

Depressive disorder is proximately due to service-connected 
radical retropubic prostatectomy.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

The veteran filed his claim for service connection for a 
depressive disorder in October 2004.  Consistent with the 
veteran's contentions, medical opinion evidence reflects that 
he has a depressive disorder.  In July 2005, the record 
reflects the assessment of major depressive disorder, single 
episode.  The examination at that time attributed the 
veteran's depression to his prostate cancer and surgery and 
noted he had a prior episode lasting about two years upon the 
death of his son.  The examiner noted that the condition had 
a moderate effect on the veteran's social relationships, but 
not on his occupational functioning since the veteran was 
retired when diagnosed in 2003.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In general, service connection will be 
established if the evidence supports the claim or is in 
relative equipoise; only if a fair preponderance of the 
evidence is against the claim will the claim be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the evidence for and against the claim 
is in equipoise.  That is, there is an approximate balance of 
evidence for and against the claim.  The Board notes that the 
veteran's depressive disorder has been present since his 
cancer diagnosis, and the symptoms are described as more 
severe now than following the death of his son.  The 
depression is clearly linked in time to the diagnosis of 
cancer.  Therefore, although the VA examiner's opinion does 
not fully address the critical issue of nexus, the evidence 
is evenly balanced for and against the claim.  Resolving 
reasonable doubt in favor of the veteran, service connection 
for the depressive disorder, as secondary to the service-
connected prostate problems, is warranted.

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Given the 
determination reached on this issue, the Board is satisfied 
that adequate development has taken place and there is a 
sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
veteran.


ORDER

Service connection for a depressive disorder is granted.  


REMAND

Additional development is necessary in order to fulfill VA's 
duty to assist set forth at 38 C.F.R § 3.159.  The veteran 
testified before the undersigned in December 2005.  He and 
his wife indicated that he had just had an additional surgery 
two months prior to the hearing, and that treatment was 
ongoing.  The Board notes that treatment records are current 
through September 16, 2005.  Considering the severe nature of 
the complaints noted at the hearing, the Board is of the 
opinion that an additional examination is warranted.  
Moreover, updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain updated treatment records 
dated after September 16, 2005.  

2.  Schedule the veteran for an 
appropriate examination for evaluation of 
the current manifestations of his 
residuals of radical retropubic 
prostatectomy.  

3.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


